Citation Nr: 0511222	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  04-00 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss disability for the period prior to March 8, 
2004, and to a rating in excess of 10 percent beginning on 
that date.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In June 2004, a hearing before a Decision Review Officer was 
held at the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  For the period prior to March 8, 2004, the veteran's 
hearing loss disability was productive of both level II 
hearing loss in the right ear and level IV hearing loss in 
the left ear and level I hearing loss in the right ear and 
level III hearing loss in the left ear.

2.  For the period beginning March 8, 2004, the veteran's 
hearing loss disability was productive of level V hearing 
loss in the right ear and level IV hearing loss in the left 
ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss disability for the period prior to March 8, 
2004, and to an evaluation in excess of 10 percent for the 
period beginning March 8, 2004, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that VA's General 
Counsel has held that 
the notification requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are not applicable to initial evaluation 
issues such as the issue currently before the Board.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board is bound by 
this opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  

In any event, the Board notes that through the statement of 
the case, the supplemental statement of the case, and letters 
dated in October 2001 and September 2002 from the RO, the 
veteran has been informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although VA did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  The veteran has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence or 
information.  

Accordingly, the Board is satisfied that no further 
development of the record is required with respect to this 
claim.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

The report of a January 2002 VA examination report notes the 
following audiogram results:  



1000
2000
3000
4000
Average
Right 
Ear

20
55
65
70
52.5
Left 
Ear

20
40
85
90
58.75

Speech recognition scores using the Maryland CNC word list 
were 84 percent in the right ear and 76 percent in the left 
ear.

A January 2002 VA progress note states that hearing aids were 
ordered for the veteran.

The veteran underwent another VA audiology examination in 
October 2002.  Audiogram results were as follows:



1000
2000
3000
4000
Average
Right 
Ear

15
55
65
70
51.25
Left 
Ear

30
45
90
95
65

Maryland CNC word list speech recognition scores were 96 
percent in the right ear and 88 percent in the left ear.

A VA progress note from March 2004 notes that the puretone 
testing indicated that there had been a significant change in 
the veteran's hearing.  No audiogram results are included in 
the progress note.

The report of an August 2004 VA examination notes the 
following audiogram results:



1000
2000
3000
4000
Average
Right 
Ear

25
60
75
85
50
Left 
Ear

30
50
90
95
66.25

Speech recognition scores using the Maryland CNC word list 
were 68 percent in the right ear and 76 percent in the left 
ear.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2004).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  The Board notes that the 
veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment.

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

For the period prior to March 8, 2004, the Board notes that 
application of the regulation to the January 2002 audiometric 
evaluation results in a numeric designations of II for the 
right ear and IV for the left.  The October 2002 audiometric 
evaluation results in a numeric designation of I for the 
right ear and III for the left.  A noncompensable evaluation 
is warranted when those values are applied to Table VII.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (2004).  Consequently, a 
compensable evaluation for the veteran's bilateral hearing 
loss disability is not warranted under the schedular 
criteria.  In sum, the record demonstrates that the schedular 
rating assigned by the RO for this time period is correct.

For the period beginning March 8, 2004, the Board notes that 
application of the regulation to the August 2004 audiometric 
evaluation results in a numeric designation of V for the 
right ear and IV for the left.  A 10 percent evaluation is 
warranted when those values are applied to Table VII.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (2004).  Consequently, a 
higher rating is not warranted under the schedular criteria.  
In sum, the record demonstrates that the schedular rating 
assigned by the RO for this time period is also correct.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss prior to March 8, 2004, and to a rating in 
excess of 10 percent beginning on that date is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


